 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrouse Nuclear Energy Services, Inc. and Samuel F.Buttner, Jr.Local 214, Laborers International Union of NorthAmerica, AFL-CIO (Crouse Nuclear Energy Ser-vices, Inc.) and Samuel F. Buttner, Jr.oI)cal 214, Laborers International Union of NorthAmerica, AFL-CIO (Walsh Construction Compa-ny) and Thomas Cotter. Cases 3-CA 8168, 3 CB3116, and 3 CB 3042January 29, 1979DECISION AND ORDERBy CHAIRMAN FANNING ANI) MEMBERS PENEI.LOAND) IRtflSI)ALEOn October 24, 1978, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent Crouse NuclearEnergy Services, Inc.. and the General Counsel filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional l.abor Relations Board ats delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions 2 of the Administrative Law Judge, andto adopt his recommended Order as modifiedherein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, CrouseNuclear Energy Services. Inc., infield, Pennsylva-nia, its officers, agents, successors, and assigns, andRespondent, Local 214, Laborers InternationalUnion of North America, AFL CIO, Oswego, NewYork, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph B. (b):(hb) In any other manner restraining or coercingemployees in the exercise of rights guaranteed bySection 7 of the Act except to the extent that suchrights may be affected by lawful agreements permit-ted by Section 8(a)(3) of the Act."2. Substitute the following for paragraph B. 2(b):240 NLRB No. 51"(b) Notify Walsh Construction Company andThomas C'otter in writing that it has no objection toreferring Cotter for employment with Walsh: in ad-dition, notify the above-named individual, in writing,that henceforth it will not restrain or coerce him byunlawfully infringing upon his rights guaranteed bySection 7 of the Act and that he will have full use ofits hiring hall facilities without discrimination in con-nection with referrals for employment."3. Substitute the attached notices for those of theAdministrative Law Judge.Respondent ('rouse has excepted to the Administrative L[aw Judge'sfinding which discredited the testimony of its assistant site superintendent.Walt nds, with respect to the alleged economic reason for Buttner's dis-charge- It is the Board's established policy not to overrule an Administra;tve,a .lJudge's resolutions with respect to credibihlity unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions areilnctrrect. Standard D)ri ilal Produc i. Inc. 91 NLRB 544 (1950), enfd 188I- 2d 362 3d ('ir. 1951) We have carefullI examined the record and find nobasis for reversing his findings. In view of the substantial evidence to sup-port the Administrative LawrJudge's finding that EndN's testinimon in thisregard was unworthv of belief. we need not clnsider Respondent ('rouse'scontention that he improperl relied, in part. upon rEndy's failure to assertan s economicle reason for Buttner's discharge at the pretrial investigationcl)nference.2 he Administrative L.aw Judge quotes Board language in Internatonal( 'nion f ( OPL''raiingX Lnineer. LI.ocal /i. .4 T1. ('10 i H ilham Murphy). 204NLRB 681 (1973), to support his corlclusion that Respondent nion vio-lated Sec. 8(b(1 )(A) of the Act when it refused to refer Thomas (Cotter foreniplomnient at Walsh ('onstruction ('Companyv The quoted passage, how-eser. refers to violations of Sec 8(h)(2) ad does not address the issue ofwhether the niorn violated Sec 8(b)(I )(A) despite the General ('ounsel'sfailure to prove that the nion caused or attempted to cause Walsh torefuse to hire ('Cotter Nevertheless, we agree with the Administrative L.awJudge's conclusion that the Union's discriminator) refusal to refer ('otterfor employment because of his association with a member of a rival factionviolated Sec. 8(b)( I)(A) of the Act. A union nmust iffer to all of its members"the same access to and use f those services which it prrsvides members tofacilitate their acquisition of eiplos ment. as for example. a hiring hall. andmaly iot treat certain members disparatel because they have engaged inactillties which are protected b the Act." Hi.uling ind Portabhle Engineers.lxwcal No 4 (he (aIrlon ('CrpirationJ IX89 NRB 366. 367 (1971). That('otter may have been able to obtain a job from Walsh despite the UInion'sacilon does nt negate the coercive impact of the t nion's refusal to referhim tio such job. See ('haujfeur' If 'nin Local 9.', lniernalional Brolherhood,t ear.steri. (harffuir.i tirehoiustnemn and JHelper ifA4 nrerica Yellow (abh('onprl')J.172 NRB 2137, 2138 (1968). his act clearl demonstrated to('otter and other union members that their chances for employment mightbe hindered if they support a particular group f union officials ;nd. there-fore, ctoerced them n the exercise of their Sec. 7 rights in violation >of Sec.8(b)( I )(A)Although the Administrative Law Judge correctly concluded that abrotad cease-and-desist order against Respondent Union was warranted inthis case. he inadvertently failed t s provide in his recommended Order.Wre hereby correct this inadvertent error and modify the Order accordingly.In addition, we will modify par. 2(b) of sec. B of the Administrative LawJudge's recommended Order to conform It to the Board's customar remedyfor iolations of the kind found herein See Internaiional Brotherhood fBiiermakerr. Irn Shiphuilder. Blaksmiths., Forrer and Helpers LobalIidge 'No. I69. 41l. ('10 Ril/e Stloker ('irprailon). 209 NRB 14(1 141(1974). CROUSE NUCLEAR ENERGY SERVICES, INC.391APPENDIX ANoTrwc- To E,,MPI Oye.FPosIE.D) tBY ORI)R () I HiLNATIONAl IlABOR RI ATIONS BOARDAn Agency of the United States GovernmentWE wil.L NOt discharge or otherwise discrimi-nate against employees in regard to hire or ten-ure of employment, or any term or condition ofemployment because of their union or protectedconcerted activities, except as might be permit-ted by lawful agreements in accord with Section8(a)(3) of the Act.Wl wlll N in an, other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 of theAct except to the extent that such rights may beaffected by lawful agreements in accordancewith Section 8(a)(3) of the Act.WIr WILL offer to Samuel F. Buttner, Jr., im-mediate and full reinstatement to his former po-sition or, if such position no longer exists, to asubstantially equivalent position, without preju-dice to his seniority or other rights previouslyenjoyed, and jointly and severally with Local214, Laborers International Union of NorthAmerica. AFL CIO, make him whole for anyloss of pay or other benefits suffered b reasonof the discrimination against him.All our employees are free to become or remain, orrefrain from becoming or remaining. members of anylabor organization, except to the extent provided bySection 8(a)(3) of the Act.(ROUTSE NUL(I.EAR EN: R(;Y SRVI(':S. IN(APPENDIX BNoT l('E To MLMBERSPos-rED BY ORDIR O() lIENATIONAL LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentWE WI.LL NOI cause or attempt to cause CrouseNuclear Energy Services, Inc., or any other em-ployer, to discriminate against any of its em-ployees in violation of Section 8(a)(3) of the Act,except as might be permitted by lawful agree-ments in accord with Section 8(a)(3) of the Act.WEl WII.L NOT in any other manner restrain orcoerce employees in the exercise of rights guar-anteed by Section 7 of the Act except to theextent as might be affected by lawful agreementspermitted by Section 8(a)(3) of the Act.WE WILL. notify Samuel F. Buttner. Jr., andC('rouse Nuclear Energy Services, Inc.. by letter,that we have no objection to the employment ofSamuel F. Buttner. Jr.. by Crouse Nuclear Ener-gy Services, Inc.Wl vi1.1i notify Walsh Construction Compan yand Thomas ('otter in writing that we have noobjection to referring him for employment atWalsh; in addition, we will notify Cotter in writ-ing that, henceforth, we will not restrain orcoerce him by unlawfully infringing upon hisrights guaranteed by Section 7 of the Act andthat he will have full use of our hiring hall facil-ities without discrimination in connection withreferrals for employment.WI wrt. jointly and severally with ('rouseNuclear Energy Services. Inc., make Samuel F.Buttner. Jr.. whole for any loss of payI sufferedbhs reason of the discrimination against him.Lo(.X1 214, LBORERS IN I ERNI I()NAI UNION()OF NOR I AMtIRI(,A .AFL-CIODECISIONSTAILeMFNI [OF THE (CASI.JERRY B SNE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due noticeon March 22 and 23, 1978. at Oswego, New York.The charge in Case 3 (B 3042 was filed on September30, 1977. The charge in Case 3-CA 8168 was filed on Oc-tober 12, 1977. The charge in Case 3-CB 3116 was filed onJanuary 23, 1978. The order consolidating cases and theconsolidated complaint were issued on January 31. 1978.The issues concern whether Respondent Union caused Re-spondent Crouse to discharge Buttner on September 16,1977. and whether Respondent Union thereby violatedSection 8(b)(1)(A) and (2) of the Act and RespondentCompany thereby violated Section 8(a)t3) and (I) of theAct. The issues also concern whether Respondent UInionrefused to refer Cotter to work at Walsh ConstructionCompany and thereby violated Section 8b)(l)(A) and (2)of the Act.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by all parties andhave been considered.Upon the entire record in the case and from my obser-vation of witnesses, I hereby make the following:FINOIN()S (of FA('II IHE BI SIN SS 01- lilE MPI OYERThe facts herein are based upon the pleadings and ad-An all part) "Stipulation ti ( rrect I rancripl" filed ith me on MNa22. 1978. s marked as A.J LExh I and i rccled into the record Thestipulat.in is ppro,.ed fnd the tranripi , c;-,rdinol s correcicd 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDmissions, stipulations, and statements narrowing the issuesin the case.(a) Respondent Crouse Nuclear Energy Services, Inc.,2is, and has been at all times material herein, a corporationduly licensed to do business under the laws of the ('om-monwealth of Pennsylvania.(b) At all times material herein, Respondent Crouse hasmaintained its principal office and place of business at Lin-field, Pennsylvania, and is, and has been at all times mate-rial herein continuously engaged at said place of businessand facilities and at various locations in the EasternUnited States in the construction industry.(c) Annually, in the course and conduct of its business,Respondent Crouse performs services valued in excess of$50,000 for companies which, in turn, purchase goods val-ued in excess of $50,000 directly from outside the State ofNew York.(d) Walsh Construction Company, a Division of Guy F.Atkinson Co., herein called Walsh, is, and has been at alltimes material herein, a corporation duly organized underand existing by virtue of the laws of the State of California.(e) At all times material herein, Walsh has maintained itsprincipal office and place of business at Thorndale Circle,Darien, Connecticut, and is engaged in the constructionindustry as a builder of nuclear power plants and commer-cial buildings, and is, and has been at all times materialherein, engaged in construction at the Nine Mile 2 NuclearPlant project in Oswego, New York. During the past yearWalsh, in the course and conduct of its business operation,performed services valued in excess of $50,000 for Stoneand Webster Engineering Corporation, which during thepast year purchased and received at its nine mile pointworksite, goods and materials valued in excess of $50,000which were shipped from points outside the State of NewYork directly to the nine mile point jobsite.As conceded by Respondents and based upon the fore-going, it is concluded and found that Respondent Crouseand Walsh Construction Company each is, and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II THE LABOR ORGANIZATION INVOIVEDLocal 214, Laborers International Union of NorthAmerica, AFL-CIO, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.3III. THE UNFAIR LABOR PRACTICESA. Preliminary Issues; Supervisory, or Agency StatusAt all times material herein, the following-named per-sons occupied positions set forth with their respectivenames, and have been and are now agents of RespondentCrouse at its PASNY jobsite, near Oswego, New York,2 Sometimes referred to herein simply as Respondent (<rouse ior (rousehe facts are based upon the credited testimony of the witnesses and thepleadings.acting on its behalf, and are supervisors within the mean-ing of Section 2(11) and (13) of the Act: William Light, sitesuperintendent; and Walt Endy, assistant site superinten-dent.At all times material herein, the following named per-sons occupied the positions opposite their names and haveduring all times material herein, and are now agents ofRespondent Union acting on its behalf, and are agentswithin the meaning of Section 2(13) of the Act: Robert W.McManus, business manager and secretary treasurer; andDavid White, steward (until on or about the end of Sep-tember 1977).Samuel F. Buttner, Jr., Referral, Hiring, and Request ToDischarge and DischargeThe facts relating to the issues as to Samuel F. Buttner,Jr.'s discharge on September 15, 1977, and whether Re-spondent Union violated Section 8(b)(l)(A) and (2) by itsSeptember 14 and 15 requests for discharge of Buttner andwhether Respondent Company's discharge of Buttner onSeptember 16, 1977, violated Section 8(a)(3) and () of theAct are simple and clearly reveal that Respondent Unionand Respondent Company have violated the Act as al-leged. The facts may be summarized as follows:1. Before or around early June 1977, Business ManagerMcManus of Respondent Union was approached concern-ing the finding of employment for some students, basket-ball players at Syracuse University. The facts thereto arerevealed by the following credited excerpts from McMa-nus' testimony.Q. Tell the Court the circumstances of Buttner'semployment and this discharge, starting when he wasoriginally employed by Crouse?A. Well, on or about June and prior to that, I had adiscussion with a Don Johnson who was the Managerof the Lincoln Bank, and he told me that he hadsome-represented some students of Syracuse Univer-sity who were basketball players and that some wereon scholarships and some come from needy families,and that if I ever had an opportunity to, he wouldappreciate me finding employment for them. I toldhim, under the circumstances at the time we first dis-cussed it, there were no openings. However, if an op-portunity came, I certainly would give him that con-sideration. And these people who he was talkingabout, we would consider, because we enjoyed basket-ball in this area from our athletes. There came a timein a pre-job conference that Crouse stated they wouldemploy approximately 30 laborers on shut down at theplant. It came to be, after that they exceeded that re-quirement by a great number; as a matter of fact, asmany as 80 people. And on this one particular day, Ithink it was June 22nd, and I had my records if youwish to look at them; he requested 30 people andwanted them at a certain time to attend the school thatwas required. I exhausted my available membership,and recalling Don Johnson's conversation, I did callhim and told him that at that particular time there wasan opportunity that I would be able to place his ath- CROUSE NUCLEAR ENERGY SERVICES, INC.393letes from Syracuse University, the students up there,the basketball players. And I said, "How many areavailable?" And he said, that he would find out. Andhe made the phone call and came back with someseven members. I told him fine, to send them out. Hegave the names to the girl, who recorded them in ourdocket that we send out people, with his name after it,because it was a shutdown of 60 days well, roughly,a six week duration. That was the total extent of it,during the pre-job conference. So, it was temporaryemployment, and I felt, at that time. by bringing inthese players, that they were going to go back toschool, and of course, they would not be competingagainst my members when we have layoffs, and whichI knew were coming up in the future, you see. So,Walsh had been laying off and winding down sinceMarch, because of the quality control putting re-stnctions on.Q. And there did come a time when this group ofyoung men went to work?A. Yes. June 22nd, I believe the date was.2. A composite of the credited aspects of the testimonyof McManus and Buttner and logical inferences therefromreveal that Don Johnson, in apparent compliance with Mc-Manus' conversation with Johnson. gave the Union thenames of seven individuals available for referral to work. Itis clear that McManus referred Buttner and the others towork at Crouse and that Buttner commenced work on orabout June 22, 1977, and worked until termination on Sep-tember 16, 1977.4Buttner's credited testimony was to the effect that hewas not aware that the "referrals" were made upon consid-eration of individuals who were students and basketballplayers at Syracuse.5 Buttner credibly testified to the effectthat he secured his referral and job as revealed by the fol-lowing excerpts from his testimony.Q. All right. Now, how did it come about that yougot the job at Crouse? How did you find out about it?A. A friend of mine told me that he heard that thisplace was hiring and he talked to this guy on thephone. The guy told him, if he had any friend whowanted to work, to give him a call.Q. Now, who is the friend who told you this?A. Larry Kelley.Q. Now, as a result of speaking with Larry Kelley.what did you do, if anything?4 McManus credibly testified to the effect that referrals were made orallsbut office memoranda of referrals were kept. and that Buttner's name as aperson who was referred to work at (Crouse was on such memoranda Awiththe others referred as a result of contact with Johnson.Whether McManus' conversation with Johnson around June 22, 1977.indicated a need for individuals to be referred to work and that he couldtherefore refer as man) individuals as Johnson could name. whether John-son misunderstood McManus. or whether Johnson's communication withothers was misunderstood is not clear. In an', event. it would not affect theresults in this case Absent an exclusive hiring arrangement between Crouseand the nion. not established in this case, the Unlon's long-range consid-erations of employment for union members ver) well might not be siolatiseHowever. once employment status has been established, a request of ds-charge of an employee based upion consideration of obtaining work forregular union members constitutes a request balsed upon unlawful consider-ations.A. Just told-I guess Larry did call and told himmy name and told him for me to come out to the sitethat night.Buttner reported to work on or about June 23. 1977.Shortly after Buttner and the others were referred b theUnion and hired by Crouse, Union Steward Turner, in aconversation with the new employees, indicated a beliefthat the new employees were basketball players at Syra-cuse. Buttner credibly testified that he told the steward thathe was not a basketball player. Buttner's credited testi-mony and the evidence otherwise does not reveal whetherhe was or was not a student at Syracuse. Buttner's creditedtestimony further suggests that others in the group wereprospective students and basketball players at Syracuse.3. After Buttner reported to work on or about June 23,1977, he was met by Union Steward Turner. Turner toldButtner and others that they had to sign a form if theywished to work. Buttner credibly testified to the effect thatthe form was for the deduction from the top of his pay forunion taxes or dues. I conclude and find that such formwas an authorization for the deduction of dues. Buttnerfurther credibly testified to the effect that such deductionswere made from his paychecks during his employment ten-ure at Crouse. McManus credibly testified to the effect thatwhen dues deductions were withheld from employees' pay-checks that the Union received records relating to suchdeduction.4. Buttner went to the union hall to see McManus on oraround September 12 or 13, 1977.°Buttner was unable tosee McManus, the business representative, but told the sec-retary he wanted to purchase a union book and left hisname, his foreman's name, and where he was working.On September 15, 1977. Buttner again went to the unionhall to see McManus. After waiting for several hours untilnoon, Buttner stopped McManus as McManus was leax-ing. What occurred then is revealed by the followingcredited excerpts from Buttner's testimony.Q. Where was he going?A. I don't know. He was heading to the door and Ihad been waiting from 8 until noon, just about, so Istopped him.Q. And what was said?A. I asked him if I could buy a Union book. I toldhim that I would like to purchase a Union book.Q. Tell us what was said by each of you?A. Okay. He asked me my name and I told him. Hesaid, "Do you want to come into my office?" I said,"Yes." And we went into his office. I can't rememberexactly what we were saying, but he asked me how Igot my job out there. And I told him at the time thatI didn't know. And I didn't know. I still don't knowhow I got any job out there. We went back and forthand he kept asking me how and I kept saying that I(onsidering Butters ners cnrsatlln with t;nion Steward I urner aroundJune 23. 1977 about basketball players and Syracuse nisersit. and thetiming of eents, early September as compared with the norm al time thatcollege usuall opens for the fall I am persuaded that Buttner becameconcerned as to future emploimlenit and beliesed it In his interest a tofuture emplosinltnt to secure a "unin" book, which he apparentlI had notrecels ed 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDdidn't know, because I didn't know the name of theman that was called or anything. So. I told him how Iwent out there and everything. He went to the filingcabinet and pulled out some book or pamphlet andsaid that there is a contract that we had and you areillegally on site; all this stuff. I can't really rememberwhat he was saying. He was talking very, really fast,really very upset. Just really -I couldn't really under-stand a lot of the words he was saying, what he wastrying to explain to me out of this book; somethingabout I was there under fraudulent terms. I can't re-member the exact words being said; deceptive as tohow I got the job. So, I said, "I guess you're not goingto give me any Union book"; something to that effect.And he said, "Yes. And I'm also going to take awayyour job." And he proceeded to call, I guess, Mr.Light. And all I remember was, it was a very shortconversation, and he terminated me. And then hetalked for a little bit-while longer, and I got up andleft. I don't remember anything else he said. He saidsomething about having me arrested and--Q. Do you recall what he said about having youarrested?A. No. He said he was calling his lawyer, when hewas talking that was what he was doing. He picked upthe phone and was calling his lawyer.Q. Do you recall anything else that happened whileyou were in the office?A. No.Q. Do you recall if there was any discussion aboutmoney for the book?A. Yes. I showed him the money. I had my cashdown to buy the book. I didn't want to buy it on thetime plan. I said, "I have my cash and I'm working,how about giving me a book." And that's when hesaid, "You're not working now." And he terminatedmy job. I was under the impression from what theforemen people told me, there was really no way thathe could tell me I couldn't get a book. They told me togo down there and give him the money and they'll giveme a book. It is that easy.The facts are clear that McManus telephoned WilliamLight, site superintendent for Respondent Crouse, and de-manded that Crouse discharge Buttner. McManus toldLight that Buttner had obtained referral to the job by mis-representing that he was a basketball player at Syracuse.7Light told McManus to send him a letter to the effect thatButtner was to be discharged.8Although the General Counsel attempted to elicit admissions fronm Me-Manus that he gave other reasons to Light relating to his request for dis-charge of Buttner, McManus only admitted that he might have gone intodiscussion about other things. McManus' testimony does not reveal an a.d-mission that he mentioned as part of his reasons a desire to get work forunion iiembers I.ight did not lestifs ill the proceedlni Bu13ntier. hlll apptr-entls was present iand culd hear Mc:Manus' end if The cnsevrtllon., onltestified to the effect that there was a conversation.s McManus prepared a letter, dated September 15 1977, directed to Re-spondent ('rouse. which demanded the termination of Buttner. The letterwas hand delivered to an agent of ('rouse. Exactly when this letter 'Aastransmitted to ('rouse is not revealed by the evidence. End., a supervisor for('rouse, testified that he believed he first saw the letter on September 16.1977.Buttner returned to the Crouse jobsite around 2 p.m.Around this time, Buttner had a conversation with MikeHartwicke, who had just been made his foreman. Whatoccurred is revealed by the following credited excerptsfrom Buttner's testimony.Q. Now, would you tell me again what you saidwhen you went and spoke to Mike?A. I introduced myself and I said, "I think I'mfired. Could you tell me what is going on?" He said,and I don't know whether it was him or someone elsewho had a conversation with Mr. McManus on thetelephone, but he said that he didn't know and hecouldn't tell me any more, so I might as well take thewhole day off. I had planned to take that day off. Iasked for that whole day off for personal reasons. Andhe just said to go ahead and take the rest, you alreadytook your day off.On September 16, 1977, Buttner reported to work at 6a.m., and was told by Foreman Hartwicke that he was ter-minated. Buttner was then terminated.5. In the pleadings in this case, the following is noted.Respondent's original answer constituted an admission,upon information and belief, that the Union had demand-ed on September 15, 1977, that Respondent Crouse dis-charge Buttner for reasons other than his failure to tenderperiodic dues and initiation fees to the Union. Such origi-nal answer also constituted an admission, upon informa-tion and belief, that, pursuant to the Union's request, Re-spondent Crouse discharged Buttner on September 16,1977. A subsequent pleading by the Respondent consti-tuted an unqualified admission that Respondent Unionhad demanded on September 15, 1977, that RespondentCrouse discharge Buttner for reasons other than his failureto tender periodic dues and initiation fees, and an unquali-fied admission that Respondent Crouse had dischargedButtner on September 16, 1977, pursuant to the Union'srequest.At the hearing, Respondent C'rouse was allowed toamend its pleadings to deny that the Union, on September15. 1977, had demanded that Respondent Crouse dischargeButtner for reasons other than his failure to tender periodicdues and initiation fees to the Union. and that RespondentCrouse had discharged Buttner on September 16, 1977,pursuant to the Union's request.Respondent Crouse's asserted reason for amending itspleadings was based upon the purported discovery of doc-uments by Endy, assistant site superintendent, allegedly re-vealing a different reason than that admitted in the priorpleading. Endy, however, had been presented as a witnessin the pretrial investigation stage, had been accompaniedby one of the attorneys for the Company, and had assertednothing related to an economic reason for the discharge ofButtner. At the hearing Endy testified in effect that Re-spondent discharged Buttner without knowledge of theUnion's request for discharge of Buttner, that the dischargewas caused by a reshuffle of shifts with the laying off offour employees, and that Buttner was selected after Endyhad asked the foremen for their recommendations.Considering the admissions in Respondent Crouse's pre-trial pleadings, the pretrial presentation of Endy as a wit- CROUSE NUCLEAR ENERGY SERVICES. INC.395ness wherein reasons for Buttner's discharge were pursued.Hartwicke's statements to Buttner relating to a telephonecall from McManus. the fact that Buttner's attendance andwork record, as revealed bv the evidence, compared favor-ably to others, and the testimony of Endy as a whole whichwas not impressive, I discredit Endy's testimony that hewas unaware of the Union's request for Buttner's dischargeat the time of selection of Buttner for discharge, and Idiscredit Endy's testimony that Buttner was discharged foreconomic reasons.9I attach weight to Respondent Crouse's pretrial plead-ings and find that Respondent Crouse admitted, and thefacts reveal, that he discharged Buttner on September 16.1977. pursuant to the Union's September 15, 1977, demandthat Buttner be discharged for reasons other than Buttner'sfailure to pay union dues and initiation fees.ConclusionsConsidering all of the above, it is clear, and I concludeand find that Respondent Union violated Section8(b)( )(A) and (2) of the Act, by demanding, on September15, 1977. that Respondent Company discharge Buttner,and causing Respondent Company to discharge Buttner onSeptember 16. 1977. Thus, it is clear that RespondentUnion's motivation in demanding that Respondent Com-pany discharge Buttner was based on a consideration ofprotecting job opportunities for those it considered full orregular members at the expense of employees such as Butt-ner. Such motivation by the Union as to demanding dis-charge because of different status of union membership orconsideration of status constitutes an unlawful reason fordemand of discharge and inherently restrains or coercesemployees in the exercise of Section 7 rights.'0Such de-mand for discharge also clearly constitutes an attempt tocause Respondent Company to discriminate against anemployee, and resulted herein in a discriminatory dis-charge of Buttner. Accordingly, it is concluded and foundthat Respondent Union, as alleged. has violated Section8(b)( I )(A) and (2) of the Act, by demanding that Respon-dent Company discharge Buttner.Considenng all of the above facts, it is clear, and I con-clude and find that Respondent Company violated Section8(a)(3) and (1) of the Act by discharging Buttner on Sep-tember 16, 1977. It is clear that Respondent Company dis-charged Buttner at the demand of Respondent Union. Forsubstantially the same reasons as previously set forth, thefacts support a presumption that the demand by the Unionwas unlawful and inherently discriminatory. Thus, Re-spondent Company presented no evidence of what Mc-I1 note that there were four less employees after the reshuffling of theshift. but only Buttner was selected for termination The three other la,-offs" were Reitz. who had alreads been laid off. and two emplosees showere terminated because they were unable to ,work on the das shift End',stestimony appeared to be more rationaliualion than presentation of ohjec-tlive facts.I) A discriminatory demand for discharge based on a union's interest injobs for members is distinguishable from a referril toi emnpl menl moitsal-ed by a unin's self interests hen not made pursuant to anr exclusive hiringarrangement or other acts which supply the necessary canuioion of discrimi-nation Where an enmployee has achieved empliiment status. the union can-not lawfully demand his discharge fr dihstrmialors reisotsManus said to Light at the time of the demand for thedischarge of Buttner. McManus' testimony was limited andto the effect that he complained about being deceived as towhether Buttner was a Syracuse basketball player. Absentan exclusive hiring arrangement, not revealed in this case.Respondent Company's discharge of Buttner would in ef-fect reveal that it acted because of the power of the Unionand not upon legitimate considerations.' Accordingly. it isconcluded and found that Respondent Company violatedSection 8(a)(3) and (I) of the Act b discharging Buttneron September 16, 1977.C. Thomtas (otrer'S Refusal T) ReferThe issue in this case regarding Respondent Union andCotter is whether Respondent Union discnminatoril, re-fused to refer Cotter to work at Walsh Construction Com-pany.The pleadings establish that at all times material. Re-spondent Union and Walsh have entered into, performed.maintained, and otherwise given effect to a system, ar-rangement, or practice whereby Respondent Union refersto and supplies Walsh with laborers for employment, andalso honors Walsh's request for certain laborers for em-ployment.Cotter became a union member in 1975. and received hisfirst job through the Union in the same year. Cotter wasassisted in becoming a member of the Union and gettinghis first job by Kevin LeRoy. a vice president of the Union.who was a friend of ('otter's famil.In August 1977, Cotter was working at a job in Washing-ton. D.C. In August 1977, while visiting at home in theOswego, New York. area, Cotter asked Richard Burke,general foreman for Walsh Construction Company,. to seeif he could help him (Cotter) get a job with Walsh. Burke.who was also a union member and had worked on a pastjob with Cotter, indicated that he would try to help C'otterget a job.Burke spoke to Gordon Miller. project manager forWalsh, about obtaining a job for Cotter on several occa-sions in August 1977. as is revealed by the following credit-ed excerpts from Burke's testimony.Q. Will you tell us what was said at that time?A. I asked him if there was any possibility of gettinga friend of mine a job out there. I said that he was agood worker. I worked with him at the Miller Brewerand I gave him a little build-up, because the kid was agood worker. He said. the way things were going rightthen. he really couldn't do anything. but I could checkback with him in a week. Tom stated that he had twoweeks before he had to go back to this job, but hedidn't want to go back there. He wanted to stayaround here. He said that he wanted to stay aroundhere and wanted to go to school around here. So, Iwaited a week and I went back and saw Gordon againand I said, "You have got to see what you can do,It is also clear that if lcMarInus told I.ight that he ,anted Buttncrdist.harged because he hd deceived the I ntn .ihlt heinr a bahsskethballpla\er and because the nn 'anted to proteict lohs for its membhers. thedemand for dscharge and discha.rge of Buttner b the ('ompin wld bhe~s.llatlse f the Act 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause this kid will be out of a job all the way aroundif he doesn't get back there." He said, "Well, it is allright with me, but you have got to clear it with theUnion steward." Which is the normal procedure ofthings anyway. If I wanted to [hirel somebody else, Iwould have to clear it through the Union steward. Idon't do it myself. I have to check with him myself. Iwent to see the Union steward, who was David Whiteat the time.After Burke's second conversation with Miller, Burkespoke to Cotter and indicated what Miller had told himabout job opportunities, as is revealed by the followingcredited excerpts from Cotter's testimony.Q. Did you ever talk to Mr. Burke about the possi-bility of a job?A. I talked to him the first time. He told me that hewould see what he could do. When I saw him thesecond time he told me that everything was all right,as far as he talked to his supervisor about a job whichwas for a Gordon Miller. And he says it's fine withhim. And there's nothing else he could do.After Burke's second conversation with Miller in whichMiller had told Burke to clear the hiring of Cotter with theunion steward, Burke spoke to the union steward, DavidWhite, as is revealed by the following credited excerptsfrom Burke's testimony.Q. Now, did there come a time when you spoke toDavid White?A. Yes. That was after the second time I had talkedto Gordon. He said it was all right with him, but you'llhave to clear it through the steward. I can't do any-thing; you'll have to get it through the steward. I wentto see David and told him it was okay with Gordonthat we put this fellow to work. David said that hishands were tied. He was on thin ice. He said, "I'mhaving some problem. I can't do it either." He said, I'llhave to go check with Bob McManus." Who was theBusiness Manager.Burke spoke again to Union Steward David White aboutthe hiring of Cotter as is revealed by the following creditedexcerpts from Burke's testimony.Q. Now, did there come a time when you againspoke to Dave White concerning a job for Tom Cot-ter?A. Yes.Q. When was that?A. I talked to him that one day, I believe it was thefollowing day that he came up to me and he said, "Ican't do anything for you." I said, "Why is that?" Hesaid that Bob said that he would not put any friend ofKevin LeRoy out there. I said, "David, this is not apolitical issue. All I want to do is give the kid a job."He said, "I know and you know, but I can't do a thingfor you."Q. Was that the end of the conversation?12 (otter's credited testimony indicated that the job opportunity beingdiscussed was Walsh's "Nine-Mile job site."A. Yes. "It is not me." He said, "I can't do anythingabout it."Later, Kevin LeRoy told Cotter that the Union's busi-ness manager, McManus, was the one who was keepinghim from getting employed at Walsh Construction Compa-ny.12Toward the end of August 1977, Cotter went to theunion hall and spoke to McManus, the business manager,about getting referred to the Walsh Construction Companyjob. What occurred is revealed b the following creditedexcerpts from Cotter's testimony.Q. Did you actually speak to Mr. McManus thatday?A. Yes, I did.Q. Tell us what was said?A. I went in, I introduced myself and I asked himabout the-I asked him about the possibility of work.He told me-he showed me a pile of cards of peoplewho are working, people who weren't working andpeople about to be laid off, and he said that there wasno possibility, "I don't have any openings at all ofwork at all." Then I approached him about the possi-ble job at the nine mile power plant. He told me thathe gets the work for his Union members, and he wenton about telling me about the ex business agent andtheir corruption in the Union and then that is when Ibroke it up. I said that I was just here and I wanted towork. I came here to work. I came here to work. All Iwanted was a job. He kept on going on and on aboutthe ex business agent and telling me about that. Andhe said, "You're one of Kevin LeRoy's boys. I can'tsend you out there."Cotter was not referred by Respondent Union to a job atWalsh Construction Company. Later, however, Cotter wasreferred to a job by the Union for another employer.Contentions and ConclusionsThe General Counsel contends that Respondent Unionviolated Section 8(b)(1)(A) and (2) of the Act by refusingto refer Cotter, as requested by Walsh, to a job at WalshConstruction Company. Respondent contends in effectthat the Walsh request for Cotter's referral was not madeby the person authorized to make such requests, that theproper Union's referral agent was not contacted, and thatRespondent Union did not discriminate against Cotter.Considering all of the foregoing, I conclude and findthat Respondent Union violated Section 8(b)(l)(A) of theAct by its refusal to refer Cotter to employment at Walsh,as requested by Walsh in August 1977. The evidence re-veals that White, a union agent, admitted that the reasonfor the refusal to refer Cotter was that McManus, businessagent of the Union, considered Cotter to be a friend ofLeRoy, a union rival of McManus. It is no defense thatMcManus, business manager of the Union, may have be-lieved LeRoy to be corrupt. There is no evidence that Mc-13 To the extent of conflict, I credit the testimony of Cotter over that ofMcManus. Cotter appeared the more frank, objective, and truthful witnessof the two. CROUSE NUCLEAR ENERGY SERVICES, INC.397Manus had any basis for belief that Cotter was corrupt.Under such circumstances, it is clear that RespondentUnion's refusal to refer ('otter to employment at WalshConstruction Company constituted conduct violative ofSection 8(b)( I)(A) of the Act. The facts of the instant casedo not rebut the presumption that the effect of the unionaction is to encourage union membership on the part of allemployees who have perceived the exercise of power.The Board in International Union of Operating Engineers,Local 18, AFL- CIO. 204 NLRB 681 (1973), set forth thefollowing:When a union prevents an employee from beinghired or causes an employee's discharge, it has demon-strated its influence over the employee and its powerto affect his livelihood in so dramatic a way that wewill infer--or, if you please, adopt a presumptionthat--the effect of its action is to encourage unionmembership on the part of all employees who haveperceived that exercise of power. But the inferencemay be overcome, or the presumption rebutted, notonly when the interference with employment was pur-suant to a valid union-security clause, but also in in-stances where the facts show that the union action wasnecessary to the effective performance of its functionof representing its constituency.Thus, the facts reveal clearly that Respondent Union hasviolated Section 8(b)(1)(A) of the Act by its refusal to referCotter to employment at Walsh.The facts, however. are not sufficient to reveal that Re-spondent Union has violated Section 8(b)(2) of the Act bythe refusal to refer Cotter to work at Walsh. Thus, theGeneral Counsel neither alleged, proved, nor contends thatan exclusive referral-hiring system or arrangement existedbetween Respondent Union and Walsh. Although the ab-sence of an exclusive hiring hall is no defense as regards an8(b)(I)(A) finding, the absence of an exclusive hiring hallnecessitates other proof of a causation nature in order forthe General Counsel to establish that Respondent Unionhas violated Section 8(b)(2) by attempting to cause or caus-ing Walsh to discriminate against Cotter. Absent an exclu-sive referral-hiring agreement or practice. it must be pre-sumed that the Employer was free to hire Cotter if it reallywanted to hire Cotter. There is no evidence of union pres-sure on Walsh to refuse to hire Cotter. All that the evi-dence reveals is that the Union failed to give its blessing tothe hiring of Cotter. The evidence does not reveal that the14 See Truck Drivers, Oil Drlvpers and lilling Sation and Platorm Borker5I.'cal Voi 705, International Brotherhoad f Teamsters. (hauffeurs, are-housemen and Helpersr f .4meritca (.4 olcaitd Transport, In ) 209 N LRB 292(1974). And compare Hoisting and Portabhle Enginers. Local No 4 and itBranches of the International Uinion of Operating Fngineers The Carlson Cor-poration), 189 NLRB 336 11971). wherein the Board did not consider thetrial examiner's conclusion that a violation of Sec. 8(hX2) could be ground-ed upon disparate treatment for discriminatorN reasons in the administra-tion of a nonexclusive hiring hall arrangement The cases cited h the (;Gen-eral Counsel in support of an 8(h)2) violation are grounded upon theexistence of exclusive referral-hiring s'stenms or practice In (haufellttr'Union I.rxal 92. International Brothrh.d ot lamonters. (haulffeur. larethousemen and Helpers of 4merica (e,*- ih, ('h ompan ). 172 NL RB 213711968), the Board found that the conduct complained of was not violatlve ofSec. 8(bX2), but was violative of Sec. 8b 1 A} of the Act in a nonexclusivereferral-hiring situallonUnion was obligated by contract or practice to give suchblessing. Accordingly. it is concluded and found that thefacts do not reveal that Respondent Union has violatedSection 8(b)(2) of the Act by the refusal to refer Cotter toemployment.'IV THF EFFECT OF THE ItNFAIR ABOR PRA(7TI(ES tlPONCOMMEREThe activities of the Respondents set forth in section Ill.above. occurring in connection with RespondentCompany's and Walsh Construction Company's opera-tions described in section 1, above, have a close, intimate.and substantial relationship to trade, traffic. and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.v ril RMI )YHaving found that Respondent Crouse has engaged inunfair labor practices. it will be recommended that Re-spondent Crouse cease and desist therefrom and take cer-tain affirmative action to effectuate the policies of the Act.It having been found that Respondent Crouse dis-charged Buttner. in violation of Section 8(a)(3) and (I) ofthe Act, the recommended Order will provide that Respon-dent C('rouse offer him reinstatement to his job, and jointlyand severally with Respondent Union, make him whole forloss of earnings or other benefits within the meaning and inaccord with the Board's decision in F. W. Woolworth Com-panv. 90 NLRB 289 (1950). and Florida Steel Corporation,231 NLRB 651 (1977),5 except as specifically modified bythe wording of such recommended Order.Because of the character of the unfair labor practicesherein found, the recommended order will provide that theRespondent Crouse cease and desist from in any othermanner interfering with, restraining, and coercing employ-ees in the exercise of their rights guaranteed by Section 7 ofthe Act.Having found that the Respondent Union, Local 214,Laborers International Union of North America, AFL-CIO, has engaged in unfair labor practices, it will be rec-ommended that Respondent Union cease and desist there-from and take certain affirmative action to effectuate thepolicies of the Act.It having been found that Respondent Union caused thedischarge of Buttner by Respondent Crouse, in violation ofSection 8(b)(2) of the Act, the recommended Order willprovide that Respondent Union notify Buttner and Re-spondent Crouse that it has no objection to the employ-ment of Buttner by Respondent Crouse, and jointly andseverally with Respondent Crouse, make him whole forloss of earnings or other benefits within the meaning and inaccord with the Board's decisions in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977),16 except as specifically modi-fied by the wording of such recommended Order.It having been found that Respondent Union has re-strained and coerced Cotter in the obtaining of employ-] See generall11. li Pluiron & Il/rint, ('I, 138 N.RB 716 (1962)See fn 15. prr, 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDment from an employer with whom Respondent Union hasa nonexclusive referral-hiring practice, the Order will pro-vide that Respondent Union furnish Cotter a letter reveal-ing that Respondent Union has no objection to his employ-ment by any employer with whom the Union has a nonex-clusive referral-hiring arrangement, and upon request fromCotter, furnish a similar letter specifically addressed tonamed employer or employers for such use as C'otter mayhave in obtaining employment.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent Union cease and desist from in any othermanner restraining and coercing employees in the exerciseof their rights guaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CON(It.!SIONS OF LAWI. Crouse Nuclear Energy Services, Inc., the Respon-dent-Employer, is an employer engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.2. Local 214, Laborers International Union of NorthAmerica, AFL-CIO, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.3. By discharging Bqlttner on September 16, 1977, Re-spondent Crouse has encouraged membership in a labororganization by discriminating in regard to tenure of em-ployment, thereby engaging in unfair labor practices in vi-olation of Section 8(a)(3) and (1) of the Act.4. By causing Respondent Crouse to discharge Buttneron September 16, 1977, Respondent Union has engaged inunfair labor practices in violation of Section 8(b)(2) and(I)(A) of the Act.5. By the foregoing and by restraining and coercing Cot-ter in the obtaining of employment by an employer withwhom Respondent Union has a nonexclusive referral-hir-ing arrangement, the Respondent Union has engaged inunfair labor practices in violation of Section 8(b)(1)(A) ofthe Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER [7A. Respondent Crouse Nuclear Energy Services, Inc.,Linfield, Pennsylvania, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discharging, or otherwise discriminating against em-i In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations. be adopted b) the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ployees in regard to hire or tenure of employment, or anyterm or condition of employment because of their union orprotected concerted activities, except as might be permittedby lawful agreements in accord with Section 8(a)(3) of theAct.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act except to the extent that suchrights may be affected by lawful agreements in accord withSection 8(a)(3) of the Act.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Offer to Samuel F. Buttner immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority, or other rights previously en-joyed, and jointly and severally with Local 214, LaborersInternational Union. AFL-CIO, make him whole for anyloss of pay or other benefits suffered by reason of the dis-crimination against him in the manner described above inthe section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at Respondent Crouse's plant and jobsites cop-ies of the attached notice marked "Appendix A." s Copiesof said notice, on forms provided by the Regional Directorfor Region 3, after being duly signed by RespondentCrouse's representatives, shall be posted by it immediatelyupon receipt thereof, and be maintained by Respondentfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps Re-spondent Crouse has taken to comply herewith.B. Respondent Local 214, Laborers International Unionof North America, AFL-CIO, Oswego, New York, its offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Crouse Nuclear Ener-gy Services, Inc., to discriminate against any of its employ-ees in violation of Section 8(a)(3) of the Act, except asmight be permitted by lawful agreements in accord withSection 8(a)(3) of the Act.(b) Restraining or coercing employees (of Crouse Nu-clear Energy Services, Inc., potential employees of WalshConstruction Company or of other employers) in the exer-cise of rights guaranteed by Section 7 of the Act except tothe extent as such rights might be affected by lawful agree-ments permitted by Section 8(a)(3) of the Act.s1 In the event that this Order is enforced b a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational I.abor Relations Board." CROUSE NUCLEAR ENERGY SERVICES, INC.3992. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Notify Samuel F. Buttner. Jr.. and Crouse NuclearEnergy Services, Inc., by letter, that it has no objection tothe employment of Samuel F. Buttner, Jr., by Crouse Nu-clear Energy Services, Inc.(b) Furnish Thomas Cotter a letter which contains notifi-cation therein that it has no objection to employment ofCotter by any employer with whom it has a nonexclusivereferral-hiring arrangement. And, upon request from Cot-ter, furnish a similar letter or letters specifically addressedto a named employer or named employers for such use asCotter may have in obtaining employment.(c) Jointly and severally with Crouse Nuclear EnergyServices, Inc., make Samuel F. Buttner, Jr., whole for anyloss of pay or other benefits suffered by reason of the dis-crimination against him in the manner described above inthe section entitled "The Remedy."(d) Post at its office copies of the attached notice marked"Appendix B." ' Copies of said notice on forms providedby the Regional Director for Region 3, after being dulysigned by an authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, de-faced, or covered b any other material.(e) Deliver to the Regional Director for Region 3 signedcopies of said notice in sufficient number to be posted byCrouse Nuclear Energy Services, Inc.. or Walsh ('onstruc-tion Company, the employers willing, in all places wherenotices to employees are customarily posted.(f) Notify the Regional Director for Region 3. in writing,within 20 days from the date of this Order. what steps havebeen taken to comply herewith.',,See fn. I1